department of the treasury internal_revenue_service washington d c no third party contacts u ll tax exempt ano government entities dwiaion number release date date date contact person identification_number telephone number employer_identification_number legent m r o dear this is in reply to your ruling_request dated date that you do not directly or indirectly control r within the meaning of sec_4942 of the intemal revenue code code you are exempt under sec_501 of the cade and are classified as a private_foundation under sec_509 r is a_trust that is exempt undar sec_501 and is classified as a private_operating_foundation within the meaning of sec_4942 over the past years r has promoted democratic govemance human rights and economic legal and social reform b the initial member is currently your sote member the initial member may appoint additional and or successor members the members serve as your class a directors and elect your class b directors it is expected that the initial member will bequeath a substantial portion of his estate to you distributions to r to further r's charitable purposes tis expected that after the death of the initial member you will make r has a board_of trustees that acts by majority vote the trustees of r from time to time may appoint additional and or successor trustees by majority vote your current directors also serve as trustees of r the trustees of r have established an executive committee which has full authority to act on behaff of the trustees in between meetings of the trustees the executive ‘committee will cease to exist upon the death of the initial member the executive committee of r passed resolutions effective upon the death of the initial member pursuant to these resolutions and at all times thereafter the majority of trustees and officers of r will be persons who are not your directors or otherwise disqualified persons with respect to you also no disqualified_person with respect to you will have any special voting rights with respect to r in addition if at any time after the death of the initial member the trustees of r re-establish an executive committee then at all times the majority of trustees who constitute the executive committee will be persons who are not your directors or otherwise disqualified persons with respect to you these resolutions may be amended only by approval of two-thirds of the trustees of r itis expected that grants from you will constitute a large majority of r’s funding after the initial member's death you represent that you will not impose any material restrictions or conditions on the grants to r that would prevent r from freely and effectively employing the transferred assets or the income therefrom in furtherance of its exempt purposes the following representations have been made atal times after the death of the initial member the majority of trustees of r will be persons who are not your directors or otherwise disqualified persons with respect to you atal times after the death of the initial member no disqualified_person with respect to you will have any special voting rights with respect to r ifthe trustees of r re-establish an executive committes of r then at all times the majority of trustees who constitute the executive committee will be persons who are not your directors or otherwise disqualified persons with respsct to you atall times after the death of the initial member a majority of r's officers will be persons who are not disqualified persans with respect to you and you will not impose any material restrictions ar conditions on the grants to r that would prevent r from freely and effectively employing the transferred assets or the income therefrom in furtherance of its exempt purposes ruling requestes that at all times after the death of the initial member you will not directly or indirectly control r within the meaning of sec_4942 of the code law sec_4942 of the code defines the term qualifying_distribution to mean any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 c b other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 which respect to the foundation except as provided in paragraph or ji a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations ‘regulations’ provides that an organization is controlled by a foundation ar one or more disqualified persons if any of such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure regardless of the method by which the control is exercised or exercisable 'control of a donee organization is determined without regard to any conditions imposed upon the donee as part of the distribution or any other restrictions accompanying the distribution as to the manner in which the distribution is to be used unless the conditions or restrictions are described in sec_1_507-2 of the incame tax regulations in general it is the donee not the distribution which must be controlled by the transferor private_foundation thus the furnishing of support to an organization and the consequent imposition of budgetary procedures upen that organization with respect to such support shall not in itself be treated as subjecting that organization to the transferor foundation's control such budgetary procedures include expenditure_responsibility requirements under sec_4945 the controlled organization need not be a private_foundation it may be any type of exempt or nonexempt organization including an operating_foundation sec_4946 of the code defines a disqualified_person with respect to a private_foundation as including a c d f a substantial_contributor a foundation_manager an owner of more than of the voting power of a corporation tha profits interest of a partnership or the beneficial_interest of a_trust if those entities are substantial contributors a family_member of any of the individuais described in a - c above any corporation if persons described in a - d above own mora than of its voting power any partnership if persons described in a - d above own more than of its profits interests and g any trust or estate if persons described in a - d above own more than of its beneficial interests sec_4946 of the code defines the term substantial contributor’ as a person described in sec_507 sec_507 defines substantial_contributor as the creator of a_trust and any person who contributed more than dollar_figure to a private_foundation if that amount is more than of the total contributions and bequests received in that taxable_year analysis amounts spent by a private_foundation must be in the form of a qualifying_distribution in order to meet the mandatory payout requirements however not all contributions or disbursements made by a foundation constitute qualifying distributions qualifying distributions as set forth in sec_4942 a of the code defines what constitutes a qualifying_distribution and also specifically excludes from that definition of a qualifying_distribution any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons since your directors are currently also the trustees of r r is considered to be controlled by you see sec_4946 however based on resolutions passed by r and representations made by you at all times after the death of the initial member the majority of trustees and officers of r will not be persons who are officers directors of you or otherwise disqualified persons as defined in sec_4946 with respect to you and neither you nor your disqualified persons will have any special voting rights with respect to r also if r's trustees re- establish its executive committee then at all times the majority its members will be persons who are not your directors or otherwise disqualified persons with respect to r you have also represented that at all times after the death of the initial member a majority of your officers will not impose any material restrictions or conditions on grants recaived that would prevent r from freely and effectively employing the transferred assets or the income therefrom in furtherance of its exempt purposes therefore neither you nor your disqualified persons can by aggregating their votes or positions of authority require r to make an expenditure or prevent r from making an expenditure therefore after the death of the initial member and implementation of the above representations and resolutions you will not directly or indirectly control r ruling based on the foregoing that after the death of the initial member you will not directly or indirectly control r within the meaning of sec_442 of the code this culing will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to discfose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions conceming your federal_income_tax status this ruling should be kept in your permanent records this ruling does not address the applicability of any ifyou have any questions about this ruling please contact the person whose name and telephone number are shawn in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
